       Case 2:21-cv-00514-DJH Document 17 Filed 04/15/21 Page 1 of 1




 1   MARK BRNOVICH
     ATTORNEY GENERAL
 2   (Firm State Bar No. 14000)
 3   Joseph A. Kanefield (No. 15838)
 4   Brunn (Beau) W. Roysden III (No. 28698)
     Drew C. Ensign (No. 25463)
 5   2005 N. Central Ave
     Phoenix, AZ 85004-1592
 6
     Phone: (602) 542-8958
 7   Joe.Kanefield@azag.gov
     Beau.Roysden@azag.gov
 8
     Drew.Ensign@azag.gov
 9   Attorneys for Plaintiff State of Arizona
10                    UNITED STATES DISTRICT COURT
                          DISTRICT OF ARIZONA
11
     STATE OF ARIZONA,               No.2:21-cv-00514-DJH
12
                   Plaintiff,                        NOTICE OF FILING PROOF OF
13
           v.                                        SERVICE
14   JANET YELLEN, in her official capacity
     as Secretary of the Treasury; RICHARD K.
15
     DELMAR, in his official capacity as acting
16   inspector general of the Department of
     Treasury; and U.S. DEPARTMENT OF
17   THE TREASURY;
18                 Defendants.
19
20          Pursuant to the Court’s March 26, 2021 Order (Dkt. 10), notice is hereby given of
21   filing of the Affidavit of Service, attached hereto as Exhibit 1.
22          RESPECTFULLY SUBMITTED this 15th day of April, 2021.
23                                              MARK BRNOVICH
24                                              ATTORNEY GENERAL
                                                By /s/ Drew C. Ensign
25
                                                   Joseph A. Kanefield (No. 15838)
26                                                 Brunn W. Roysden III (No. 28698)
                                                   Drew C. Ensign (No. 25463)
27
                                                     Assistant Attorneys General
28                                              Attorneys for Plaintiff Arizona
